DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments have been received on 2/14/2022. Claims 1, 3 and 10 have been amended. Claim 11 is new. Claim 8 is withdrawn-currently amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Ogawa (US Publication 2008/0318130) in view Kawai (US Publication 2017/0352866) in further view of Furusawa et al. (PCT/JP2018/0004546 filed on Feb 9, 2018; translated by US 2020/0020951), on claims 10 is withdrawn because the applicant’s amended the claim.
Allowable Subject Matter
Claims 1-6, 8-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to product and a method of making a non-aqueous electrolyte secondary battery, comprising a positive electrode comprising at least a positive electrode current collector and a positive electrode composite material layer including a conductive material, and a positive electrode active material, the positive electrode composite material layer being disposed on a surface of the positive electrode current collector, the positive electrode current collector comprising an aluminum foil and an aluminum oxide 
The closet prior art is US Publication 2008/0318130 to Ogawa discloses a positive electrode for a non-aqueous electrolyte secondary battery, the positive electrode comprising at least a positive electrode current collector, a conductive material, and 5a positive electrode active material , the positive electrode active material being disposed on a surface of the positive electrode current collector. The positive electrode current collector comprising an aluminum foil and an aluminum oxide hydrate film (aluminum hydroxide), 10the aluminum oxide hydrate film covering a surface of the aluminum foil (P22). The Ogawa reference discloses a thickness of aluminum oxide hydrate film of not smaller than 10 nm and not greater than 500 nm. However, the Ogawa reference does not disclose, nearly disclose or provide motivation to modify the positive electrode to comprise the conductive material being disposed within the pores of the aluminum oxide hydrate film, 2) a porosity not lower than 10% and not higher than 50%.
The prior art US Publication 2017/0352866 to Kawai discloses Kawai reference discloses the aluminum oxide hydrate film on the current collector should be porous to maintain contact of the conductive components with the current collector with at least part of the conductive material being disposed within pores that are formed in the aluminum oxide hydrate film. However, the Kawai reference does not disclose, nearly disclose or provide motivation to modify the electrode to comprise a product and a method of making a non-aqueous electrolyte secondary battery, comprising a positive electrode comprising at least a positive electrode current collector and a positive electrode composite material layer including a conductive material, and a positive electrode active material, the positive electrode composite material layer being disposed on a surface of the positive electrode current collector, the positive electrode current collector comprising an aluminum foil and an aluminum oxide hydrate film. The positive electrode composite material layer being in direct contact with a surface of the aluminum oxide hydrate film. The aluminum oxide hydrate film covering a surface of the aluminum foil, the aluminum oxide hydrate film having a thickness not smaller than 10 nm and not greater than 500 nm.
The prior art PCT/JP2018/0004546 to Furusawa et al. discloses the porosity of the intermediate layer between the current collector and active material should be 36% (Example). The Furusawa reference further discloses the intermediate layer between the active material and the current collector comprises pores filled with electrolyte so to retain absorption of heat and prevents internal short circuiting. However, the Furusawa et al. reference does not disclose, nearly disclose or provide motivation to modify the electrode to comprise a product and a method of making a non-aqueous electrolyte secondary battery, comprising a positive electrode comprising at least a positive electrode current collector and a positive electrode composite material layer including a conductive material, and a positive electrode active material, the positive electrode composite material layer being disposed on a surface of the positive electrode current collector, the positive electrode current collector comprising an aluminum foil and an aluminum oxide hydrate film. The positive electrode composite material layer being in direct contact with a surface of the aluminum oxide hydrate film. The aluminum oxide hydrate film covering a surface of the aluminum foil, the aluminum oxide hydrate film having a thickness not smaller than 10 nm and not greater than 500 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725